Beck, J.
It appearing from the judgment of the court below, dismissing the case, that the plaintiffs refused “in open court to proceed with the trial of the case,” and the court thereupon awarded -judgment dismissing the case for want of prosecution, and it further appearing *723that this judgment was rendered at a regular term of the court, such judgment will not be reversed and set aside merely because it is not recited in the judgment itself that the case was “reached in its order or came on properly for trial,” there being no exception to the judgment on the ground that the case was called out of its order, or that it did not at that time “come on properly for trial.”
Argued July 6, 1909.
Decided January 11, 1910.
Equitable petition. Before Judge Gober. Cobb superior court. November 17, 1908.
H. B. Moss, for plaintiffs.
J. Q. Roberts, for defendants.

Judgment affirmed.


All the Justices concur.